DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8 and 10-20 were previously pending and subject to a final office action mailed 02/23/2021. Claims 1-2, 5, 8, 10, 13, 16 and 19 were amended; claims 17 and 20 was cancelled, and no claim was added in a reply filed 06/22/2021. Therefore claims 1-8, 10-16 and 18-19 are currently pending and subject to the non-final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 8, filed 06/22/2021, with respect to 112a rejection have been fully considered and are persuasive.  The 112a rejection of claim 20 has been withdrawn. 
Applicant’s amendments, filed 06/22/2021, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejection of 1-8 has been withdrawn. 
Applicant’s arguments, see remarks p. 8, filed 06/22/2021, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claim 17 has been withdrawn. 
Applicant's arguments filed 06/22/2021 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the abstract idea recited within the claims is integrated into a practical application because the claims improve upon systems and methods of transporting an 
The claims are directed towards an abstract idea without being integrated into a practical application or providing significantly more limitations. Claim 1 recites “receiving a request to pick-up the item from the customer, the request comprising: a selection of a delivery channel by which the customer requests the item be transported; the delivery address for the item; a detailed description of the item to be delivered, the detailed description including one or more of a size, a shape, and contents of the item; and a requested delivery window for delivery of the item to the delivery address; confirming that the selected delivery channel can deliver the item to the delivery address based on the delivery address and the requested delivery window; calculating an estimated delivery window based on the request to pick up the item; analyzing existing routes for the selected delivery channel and determining, by a dynamic routing system, based on the selected delivery channel, the analysis of the existing routes for the selected delivery channel, and a determination that the selected delivery channel delivers items to the delivery address, whether to modify one of the existing delivery routes or generate a new delivery route to transport the item as requested by the customer based on the estimated delivery window; picking up the item for delivery to the delivery address by a delivery vehicle; generating a notification indicating whether the request to deliver the item is 
The above limitations in a process that, under its broadest reasonable interpretation covers a method of organizing a human activity. That is, the method allows for business relations and managing personal behavior and relationships between people.
This judicial exception is not integrated into a practical application because the claims recites a user interface, a processor, mail processing equipment, dynamic routing system, and a delivery vehicle. The user interface, processor and mail processing equipment are recited at a high level of generality which amounts to simple instructions of applying the abstract idea into a computer environment. The delivery vehicle is also recited at a high level of generality which generally links the abstract idea into a field of use. The claims further recites “providing a user interface to enable a customer to request delivery of an item to a delivery address”. The “providing” step is also recited at a high level of generality and amounts to a form of 
The claim also does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 20170098188) (paragraphs 33-41) does not provide any indication that the additional element described above is anything other than generic, off the shelf computer component, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over the network is a well understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the “providing” step is well understood, routine and conventional activity is supported under Berkheimer. 
Therefore, the claims are directed towards an abstract idea without integrating it into a practical application or providing significantly more limitation rather than improving delivery systems. 
Applicant argues that the cursory rejection of claims 10, 11 and 13 as “also being directed to an abstract idea without significantly more because they further narrow the abstract idea describe in relation to claim 1 without successfully integrating the exception in a practical application or providing significantly more limitation” does not meet the Examiner’s 
Examiner respectfully notes that claims 10, 11 and 13 do not recite any additional elements other than what has already been cited and analyzed in claim 19. These claims recite only further abstract concepts, hence, “they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitation”. Therefore, the analyses of claims 10, 11 and 13 does meet the prima facie burden of step 2A and 2B. 
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Claim 1: “sending, to the delivery vehicle, delivery for delivery of the item…” should read “sending, to the delivery vehicle, delivery instructions for delivery of the item…”
Claim 16: “determining whether modify an existing pickup route…” should read ““determining whether to modify an existing pickup route…”
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12/15 recites “the delivery resource”. There is a lack of antecedent basis for this limitation. For examination purposes, the limitation will be interpreted to mean “the delivery vehicle”. 

Claim 13 is also rejected under 112b for failing to cure the deficiency above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-16 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 recites “receiving a request to pick-up the item from the customer, the request comprising: a selection of a delivery channel by which the customer requests the item be transported; the delivery address for the item; a detailed description of the item to be delivered, the detailed description including one or more of a size, a shape, and contents of the item; and a requested delivery window for delivery of the item to the delivery address; 

The judicial exceptions of the respective claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of managing transport activities of a package between an origin to a destination through the user of a user interface, processor, mail processing equipment, a vehicle and a dynamic router. The claimed user interface, processor, mail processing equipment and dynamic router are recited at a high level of generality and are merely invoked as tools for automating commercial interactions and managing interactions between people. Simply implementing the abstract idea on a generic user interface, processor, mail processing equipment and dynamic router is not a practical application of the abstract idea. 
The claims further recite “a delivery vehicle”. The delivery vehicle is recited at high level of generality which amounts to generally linking the abstract idea into a field of use. 
The claims further recites “providing a user interface to enable a customer to request delivery of an item to a delivery address”. The “providing” step is also recited at a high level of generality and amounts to a form of insignificant extra solution activity. 

Claims 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using user interface, processor and dynamic router for managing interactions between people and commercial interactions amount to no more than mere instructions to apply the exception using generic computer elements. In addition, the specification of the application as published (US 20170098188) (paragraphs 33-41) does not provide any indication that the additional element described above is anything other than generic, off the shelf computer component, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over the network is a well understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the “providing” step is well understood, routine and conventional activity is supported under Berkheimer. 
 Thus, even when viewed individually and in combination, nothing in claim 1 provides an inventive concept. Claim 1 is ineligible. 
Dependent claims 2-8 and 18 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations.


These limitations, stated above, under their broadest reasonable interpretation are directed towards certain methods of organizing human activity. That is the claims covers concepts on commercial interactions (including marketing or sales activities or behaviors; 
The judicial exceptions of the respective claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of managing transport activities of a package between an origin to a destination through the user of a user interface, processor, a delivery vehicle and a dynamic router. The claimed user interface, processor and dynamic router are recited at a high level of generality and are merely invoked as tools for automating commercial interactions and managing interactions between people. Simply implementing the abstract idea on a generic user interface, processor and dynamic router is not a practical application of the abstract idea. 
The claims further recite “a delivery vehicle”. The delivery vehicle is recited at high level of generality which amounts to generally linking the abstract idea into a field of use. 
Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 19 is directed towards an abstract idea. 
Claims 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using user interface, processor and dynamic router for managing interactions between people and commercial 
Dependent claims 10-13 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations.
Dependent claim 14-15 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 19 without successfully integrating the exception into a practical application (the processor is still recited at a high level of generality which amounts “apply it” instructions) or providing significantly more limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628